Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about August 4, 1998, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of criminal possession of a controlled substance in the fifth and seventh degrees, and placed him in the custody of the New York State Division for Youth for a period of 18 months, unanimously affirmed, without costs.
The court properly denied appellant’s motion to suppress the narcotics recovered from his person at the time of his arrest. Appellant’s claim that disclosure of the precise location of the confidential observation post was necessary for a reliable factual determination as to probable cause is speculative, given the extensive cross-examination of the observing officer as to her opportunity to view the drug transaction in question. Concur — Williams, J. P., Tom, Lerner, Rubin and Saxe, JJ.